Case: 1:18-cv-00386-DRC-KLL Doc #: 39 Filed: 09/21/20 Page: 1 of 2 PAGEID #: 624




                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION

 GARY LEE PULLEN

              Plaintiff,
                                              Case No. 1:18-cv-386
       v.                                     JUDGE DOUGLAS R. COLE
                                              Magistrate Judge Litkovitz
 GARY C. MOHR, et al.,

              Defendants.

                                       ORDER

      This cause comes before the Court on the Magistrate Judge’s May 18, 2020,

Report and Recommendation (“R&R”) (Doc. 36). The Magistrate Judge recommends

that the Court DISMISS the Plaintiff’s case in its entirety for want of prosecution,

lack of service, and failure to obey an order of the Court. The R&R advised both

parties that a failure to object within the 14 days specified by the R&R may result in

forfeiture of rights on appeal, which includes the right to District Court review. (See

Doc. 36, #619). See also Thomas v. Arn, 474 U.S. 140, 152 (1985) (“There is no

indication that Congress, in enacting § 636(b)(1)(C), intended to require a district

judge to review a magistrate’s report to which no objections are filed.”); Berkshire v.

Beauvais, 928 F.3d 520, 530 (6th Cir. 2019) (noting “fail[ure] to file an objection to

the magistrate judge’s R & R … is forfeiture”); 28 U.S.C. § 636(b)(1)(C). The time for

filing objections has long since passed. Perhaps not surprisingly in light of the events

that have transpired in this case to date, none have been filed.
Case: 1:18-cv-00386-DRC-KLL Doc #: 39 Filed: 09/21/20 Page: 2 of 2 PAGEID #: 625




      Therefore, the Court ADOPTS the Report and Recommendation (Doc. 36) and

DISMISSES the Plaintiff’s action in its entirety. The Court DIRECTS the Clerk to

enter judgment accordingly.

      SO ORDERED.

September 21, 2020
DATE                                       DOUGLAS R. COLE
                                           UNITED STATES DISTRICT JUDGE




                                       2
